Citation Nr: 0835885	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  07-39 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1984 to 
September 1995.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Wilmington, Delaware (RO).


FINDINGS OF FACT

1.  A March 2002 rating decision denied the veteran's claim 
of entitlement to service connection for a low back disorder.

2.  In July 2004, a claim to reopen the issue of entitlement 
to service connection for a low back disorder was received.

3.  Evidence associated with the claims file since the March 
2002 rating decision was not of record at the time of the 
March 2002 rating decision and raises a reasonable 
possibility of substantiating the claim.

4.  The medical evidence of record shows that the veteran's 
currently diagnosed low back disorder is related to military 
service.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for a low back disorder is new and 
material, and therefore, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2007).

2.  A low back disorder was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Without deciding 
whether the notice and development requirements of the VCAA 
have been satisfied in the present case, this law does not 
preclude the Board from adjudicating the issue involving the 
veteran's claim of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a low back disorder as the Board is taking 
action favorable to the veteran by reopening the claim and 
granting service connection for this disorder.  As such, this 
decision poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).

New and Material

An unappealed rating decision in August 1997 denied the 
veteran's claim of entitlement to service connection for a 
low back disorder on the basis that the veteran failed to 
report for a scheduled VA medical examination.  An unappealed 
rating decision in March 2002 denied the veteran's claim of 
entitlement to service connection for a low back disorder on 
the basis that the evidence of record did not show that the 
veteran had a current diagnosis of a low back disorder.  The 
relevant evidence of record at the time of the March 2002 
rating decision consisted of the veteran's service medical 
records and VA outpatient medical records dated from February 
2001 to August 2001.
 
The veteran did not file a notice of disagreement after the 
March 2002 rating decision.  Therefore, the March 2002 rating 
decision is final based on the evidence then of record.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2007).

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.  
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

In July 2004, a claim to reopen the issue of entitlement to 
service connection for a low back disorder was received.  
Evidence of record received since the March 2002 rating 
decision includes an August 2001 VA outpatient medical 
report, private medical reports dated from April 2004 to 
October 2004, a November 2004 VA spine examination report, 
and a transcript of a May 2008 hearing before the Board.  All 
of the above listed evidence received since the March 2002 
rating decision is "new" in that it was not of record at 
the time of the March 2002 decision.  Furthermore, the 
November 2004 VA spine examination report provides a medical 
diagnosis of a low back disorder and relates that diagnosis 
to military service.

As such, the new evidence relates to unestablished facts 
necessary to substantiate the veteran's claim.  Accordingly, 
the November 2004 VA spine examination report is material for 
VA purposes and the claim of entitlement to service 
connection for a low back disorder is reopened.

Service Connection

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran's service medical records include numerous 
complaints and symptoms of low back pain.  A November 1994 
medical report gave an assessment of low back pain.  On a May 
1995 separation report of medical history, the veteran 
reported experiencing recurrent back pain since 1992.  On 
physical examination, the veteran had a decreased range of 
motion in the lumbosacral spine.

After separation from military service, a February 2001 VA 
outpatient medical report gave an assessment of back pain.  
The medical evidence of record shows that various low back 
disorders have been consistently diagnosed in VA and private 
medical records since February 2001.

A November 2004 VA spine examination report stated that the 
veteran's claims file had been reviewed.  After physical 
examination, the diagnoses were lumbar sprain and strain and 
lumbar discography.  The examiner stated that "[i]t is at 
least as likely as not that the low back pain is related to 
the physical training and the epidural block the veteran 
received during the service."

The medical evidence of record shows that the veteran's 
currently diagnosed low back disorder is related to military 
service.  Her service medical records show numerous 
complaints and symptoms of low back pain, including a 
medically verified reduction of range of motion on 
separation.  In addition, the veteran has current diagnoses 
of low back disorders that have been specifically related to 
military service.  Indeed, there is no medical evidence of 
record that the veteran's low back disorder has an etiology 
ascribable to anything other than military service.

Accordingly, applying the doctrine of reasonable doubt, the 
Board finds that the veteran's low back disorder is related 
to military service and therefore, service connection for a 
low back disorder is warranted.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for a low back disorder is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


